Title: [Diary entry: 5 November 1788]
From: Washington, George
To: 

Wednesday 5th. Thermometer at 63 in the Morning—75 at Noon and 73 at Night. Very clear, calm, warm & pleast. all day. The Minister & Madame de Brehan expressing a desire to Walk to the New Barn—we accordingly did so and from thence through Frenchs Plantation to my Mill and from thence home compleating a tour of at least Seven Miles. Previous to this, in the Morning before breakfast I rid to the Ferry, Frenchs, D. Run and Muddy hole Plantations. At the Ferry some of the People were cleaning up the Rye

which had been tread out the day before. Others were digging Potatoes. The Plows were at work in No. 5. At French’s—the People were preparing the yard to tread out Oats which had remained in shocks at the yard. At Dogue Run—some hands were cleaning up Rye and preparing to lay down a bed of Wht. and others digging a Cellar to Store Irish Potatoes in—The Plows yesterday & this day being stopped to tread out grain. At Dogue run—The People were raising Mud for Manure. The Rye would be all in and covered to day.